277 S.C. 568 (1982)
290 S.E.2d 817
The STATE, Respondent,
v.
Ronald J. HUBBARD, David C. Lerette, Bobby Newman, Donna Pardew, and James E. Starnes, Appellants.
21695
Supreme Court of South Carolina.
April 14, 1982.
*569 David A. Fedor, Columbia, for appellants.
Atty. Gen. Daniel R. McLeod, Asst. Atty. Gen. Lindy P. Funkhouser and Sol. James C. Anders, Columbia, for respondent.
April 14, 1982.
Per Curiam:
The appellants are charged with gambling and operating a gambling house. Before the jury was sworn, the appellants moved to suppress evidence seized in a search of the premises where they were arrested. This appeal is from the denial of that motion. We dismiss the appeal.
The appellants have not yet gone to trial. An appeal in a criminal case must attend the final judgment rendered on the indictment. State v. McMillan, 189 S.C. 444, 1 S.E. (2d) 626 (1939). No final judgment has occurred in this case and the order appealed from is interlocutory. State v. Thomas, 275 S.C. 274, 269 S.E. (2d) 768 (1980).
Therefore, we dismiss the appeal and remand the case for trial.